Case: 14-14875    Date Filed: 11/19/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14875
                     ________________________

                 D.C. Docket No. 1:10-md-02171-TWT


KEVIN S. BARKER,
ERIC W. BAXTER,
MICHAEL A. GAFFNEY,
REBEKAH L. KAUTZ,
RICHARD J. LAVALLIE,
DAVID E. SOLSBERRY,
NANCY MANCUSO,
TRACI L. ROBERTI,
JENNIFER L. KOLKOWSKI,

                                  Plaintiffs - Appellants,

versus

CAPITAL ONE BANK (USA), N.A.,

                                  Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (November 19, 2015)
                Case: 14-14875        Date Filed: 11/19/2015       Page: 2 of 2


Before HULL and WILSON, Circuit Judges, and MARTINEZ,∗ District Judge.

PER CURIAM:

       Kevin Barker and eight other Capital One customers appeal the district

court’s grant of summary judgment in favor of defendant Capital One Bank (USA),

N.A. on numerous claims. Customers allege that Capital One unlawfully

increased their credit card interest rates in violation of both federal and state law.

       After a review of the parties’ briefs and having had the benefit of oral

argument, we affirm substantially for reasons given by the well-reasoned opinion

of the district court. In re Capital One Bank Credit Card Interest Rate Litigation,

51 F. Supp. 3d 1316 (N.D. Ga. 2014).


       AFFIRMED.




       ∗
          Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.
                                                2